Citation Nr: 0529321	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972, including service in the Republic of Vietnam from June 
1970 to March 1971.  The veteran died in July 2002.  His 
surviving spouse is the appellant in this case.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
the cause of the veteran's death and eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  The appellant testified before the Board in February 
2005.  

In her August 2002 claim for benefits, the appellant 
indicated that she was seeking only Dependents and Indemnity 
Compensation benefits.  However, the record indicates that 
she and the veteran had several children who are currently 
less than 18 years old and the RO adjudicated the issue of 
eligibility for Dependents' Educational Assistance benefits.  
In light of the record, it appears that this issue remains on 
appeal. 

The Board notes that in June 2004, the RO also denied service 
connection for post-traumatic stress disorder, for hepatitis 
C, for peripheral neuropathy, and for loss of vision, for 
accrued benefits purposes.  The appellant has not appealed 
those issues.  Therefore, those issues are not before the 
Board in this appeal.

However, the Board also notes that the appellant appears to 
have raised a claim for service connection for peripheral 
neuropathy as secondary to herbicide exposure, for accrued 
benefits purposes.  The RO has not adjudicated this 
particular issue, and the Board refers this matter to the RO 
for its consideration, as appropriate, in the first instance.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  During the veteran's lifetime, service connection was not 
established for any condition.  

3.  The veteran died in July 2002; the cause of death was 
pneumonia, which was due to sepsis that was due to hepatitis 
C.  These conditions were manifested many years after service 
and have not been shown to have been related to service or to 
any aspect thereof or incident therein.

4.  The veteran did not die from a service-connected 
disability; he did not have or die from a permanent, total 
disability resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established. 38 U.S.C.A. §§ 1101(3), 1110, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for Dependents' Educational Assistance are 
not met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has satisfied 
all duties to notify and assist the appellant with respect to 
the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant' s behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions post-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  The notices regarding the claims 
informed the appellant of the bases for the relevant 
decision, what types of evidence would be needed, and how the 
evidence would be secured.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Specifically, the RO sent correspondence in September 2002; 
and a statement of the case in January 2004.  The 
correspondence and adjudicative documents also discussed 
specific evidence and the particular legal requirements 
applicable to the claims on appeal.  Taken together, these 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations (including 
38 U.S.C.A. §§ 5103 & 5107 and 38 C.F.R. § 3.159), and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Thus, the VA has satisfied 
its "duty to notify" the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board now 
turns to the merits of the claims.

Service connection for the cause of the veteran's death

The appellant contends that the veteran's death is related to 
his active service on the basis that he developed hepatitis 
C, one of the causes listed on his death certificate, as a 
result of either a wire injury to one of his knees or 
exposure to tainted blood during treatment for that injury.

Compensation may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2004).

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Service 
connection will be presumed for certain chronic diseases 
(e.g., hypertension, organic heart disease, arteriosclerosis) 
which are manifest to a compensable degree within one year 
after the veteran's separation service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The appellant contends that the veteran contracted hepatitis 
C during service either from a wire injury to one of his 
knees or from tainted blood from a medic who treated him for 
that injury in service.  

The veteran's service medical records do not refer to any 
knee injury or any exposure to tainted blood.  Indeed, at 
separation, his physical examination and medical history 
reports were all essentially normal.

The veteran was not diagnosed with hepatitis C until the late 
1990s, that is, many years after active service.  

A February 1998 progress note refers to the veteran's having 
used intravenous drugs and shared needles in 1972.  This is 
repeated in later VA progress notes (such as in November 
1999).  A mid-1998 EMG study revealed bilateral lateral 
femoral cutaneous neuropathy consistent with clinical picture 
of paresthetica meralgia; and sural neuropathy (left greater 
than right); the report noted that evidence of lower motor 
neuron lesions on this study did not exclude the possibility 
of an upper motor neuron lesion.  

Private medical records from 1998 also reflect treatment for 
chronic hepatitis C with a previous history of intravenous 
drug use 22 years earlier.

VA records from 1999 to 2002 reflect treatment for chronic 
hepatitis C, as well as peripheral neuropathy with an unknown 
etiology, meralgia paresthetica, sural nerve neuropathy, and 
mononeuropathy multiplex.  It was felt that the etiology 
could be hepatitis C (as noted on several progress notes and 
treatment reports), but other causes had to be ruled out 
according to an October 1999 progress note.  The veteran was 
also on medication for liver failure and possible ascites at 
times.  

A March 1999 VA progress note mentions two intravenous drug 
uses 20 years ago.

A September 2001 VA follow-up report also indicated that that 
the veteran's peripheral sensory neuropathy, whose etiology 
was unclear, was most likely secondary to hepatitis C.  

Progress notes from 2002 indicate that the veteran received a 
transfusion in May 2002; at that time, he had already been 
diagnosed with hepatitis C.  

The veteran died in July 2002.  According to the death 
certificate, the immediate cause of death was pneumonia, 
which was due to sepsis that was, in turn, due to hepatitis 
C.  None of the conditions listed on the death certificate 
appear in the veteran's service medical records.  All of them 
were first manifested many years after the veteran's 
separation from service, and there is no competent evidence 
to relate any of them to service.  Indeed, as noted above, 
there are some references to intravenous drug use by the 
veteran in the 1970s as a possible explanation for the 
development of hepatitis C.

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam War from June 1970 to March 1971.  A 
veteran who served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the 
case of such a veteran, service connection based on herbicide 
exposure will be presumed for certain specified diseases, 
including acute and subacute peripheral neuropathy, that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  38 
U.S.C.A. § 1116(b).  The statute provides that "[i]f the 
Secretary determines that a presumption of service connection 
is not warranted, the Secretary, not later than 60 days after 
making the determination, shall publish in the Federal 
Register a notice of that determination. The notice shall 
include an explanation of the scientific basis for that 
determination."  38 U.S.C.A. § 1116(c)(1)(B).  VA has 
occasionally published notices of diseases found not to be 
associated with herbicide exposure.  While service connection 
may be presumed for acute and subacute peripheral neuropathy, 
see 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
chronic persistent peripheral neuropathy has been determined 
not to be associated with herbicide exposure.  Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630 (May 20, 2003).

In this case, the Board need not resolve whether the 
veteran's peripheral neuropathy was acute/subacute or 
chronic/persistent.  Although this distinction would affect 
the applicability of presumptive service connection 
principles due to herbicide exposure for peripheral 
neuropathy, it has no bearing on the claim for service 
connection for the cause of the veteran's death.  Peripheral 
neuropathy is not listed or referred to by any competent 
evidence as having been a principal or contributory cause of 
the veteran's death.  Presumptive service connection based on 
herbicide exposure does not apply to any of the listed causes 
of the veteran's death (i.e., pneumonia, sepsis, or hepatitis 
C).  Moreover, there is substantial medical evidence, as 
discussed above, that attributes the veteran's peripheral 
neuropathy to his hepatitis C, rather than to any herbicide 
exposure.

The veteran's non-VA primary care doctor wrote in August 2002 
that the veteran had been a patient with his group since May 
2001 and with him since April 2002.  The doctor noted that 
the veteran had died in July 2002 due to hepatitis C.  He had 
not received any blood transfusion during this period of 
treatment.  The doctor also noted that the veteran had served 
in the Vietnam War from June 1970 to March 1971 "where it is 
a possibility that he contracted hepatitis C, during his 
military service."  The doctor did not provide any further 
elaboration or explanation for the basis for this conclusion.  
Upon review of the evidence, with particular attention to 
this doctor's opinion, the Board concludes that there is no 
underlying, supporting evidence for that doctor's conclusion.  
The doctor does not refer to any aspect of the veteran's 
service, any incident therein, or any exposure therein.  
Thus, the doctor's August 2002 opinion lacks any basis in the 
evidence.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  Furthermore, the opinion expressed 
is speculative and provides only a statement that there is a 
possibility that the veteran contracted hepatitis C during 
service.  That opinion does not show that it is as likely as 
not that the veteran contracted hepatitis C during service.

The appellant testified before the Board in February 2005 
that the veteran had developed hepatitis C in service 
following a knee injury when a wire injured his knee that 
also involved accidental transfer of blood (but not a 
transfusion) from other soldiers in a medic unit.  She stated 
that the veteran first became aware that he had hepatitis C 
when he tried to donate blood in 1991, followed by an actual 
diagnosis by VA in 1997.  However, there is no evidentiary 
support for these assertions.  And the appellant does not 
possess the requisite medical expertise to render an opinion 
regarding the etiology of the veteran's hepatitis C or the 
consequences of a claimed knee injury in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).

The appellant also submitted information relating to an 
unrelated VA case where hepatitis C was apparently found to 
have been transmitted in that one case by the use of a "jet 
injector" during an inoculation.  However, the appellant has 
provided no competent basis for accepting that the veteran 
was ever inoculated in this method or that his hepatitis C 
developed from the use of "jet injectors."  Thus, these 
documents have not been shown to have any facial relevance to 
the appellant's claim in particular.

The weight of the evidence demonstrates that the causes of 
the veteran's death were not incurred in or aggravated by his 
active service, any incident therein, or any aspect thereof.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Dependents' Educational Assistance

As noted above, the appellant had filed a claim only for 
Dependency and Indemnity Compensation benefits in 2002, but 
she and the veteran had children, some of whom are under the 
age of 18 years.  The RO has adjudicated this issue, and the 
appellant's expressions may be construed as having disagreed 
with the RO's decision on this issue and as having perfected 
an appeal of this issue.  See 38 U.S.C.A. § 7105 (West 2002).

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child or spouse (or surviving spouse) of a person who has (or 
who died from) permanent, total disability resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a) (West 
2002).

In this case, at the time of his death, the veteran had no 
service-connected disabilities.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance benefits 
under 38 U.S.C. Chapter 35 is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


